—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that he did not voluntarily, knowingly and intelligently enter that plea (see, People v Jordan, 215 AD2d 257; People v Bridges, 186 AD2d 298). Defendant’s waiver of the right to appeal encompassed the right to challenge whether affording defendant the opportunity to participate in a treatment program prior to sentencing constituted an impermissible term of "interim probation” and whether the sentence is harsh or excessive (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273, 281). Lastly, we reject the contention that defendant was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Attempted Sodomy, 1st Degree.) Present — Den-man, P. J., Lawton, Doerr, Balio and Boehm, JJ.